Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an RCE received on 12/11/2020.
2.	Claims 1-20 are pending, wherein claims 1-2, 5-10, 13, 15-18, and 20 have been amended; claims 3-4, 11-12, and 19 were canceled.
Response
3.	The examiner withdraws previous 35 USC 103 rejections mailed on 9/17/2020 due to the amendment received on 11/11/2020.
Reason for Allowance
4.	Independent claims 1, 9, and 17 are patentable over cited prior art of Perl et al., Browne et al., and Erickson et al., because these document do not sufficiently disclose about a system, a method, and a storage medium comprising features:
a block chain, of a block chain network,  configured to receive the-current driving data-state information from the-one or more  vehicles currently in operation via a communications network; and
 a processor configured to: extract the current driving data-state information from the block chain, predict via a machine-learning algorithm that receives the current driving  
state information as input, that an  accident event is going to occur that endangers another vehicle that is currently in use.
provide an alert associated with the predicted accident event to another vehicle and a user device of a person that is in the other vehicle, and
send the alert to the block chain for storage in the block chain.
5.	Dependent claims 2, 5-8, 10, 13-16, 18, and 20 are allowed because they incorporate above reason of allowance in their parent claims.
Conclusion
6.	Claims 1-2, 5-10, 13-18, and 20 are allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 9:00 am - 5:30 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662